This is an appeal from a final decree of validation of certain refunding bonds authorized to be issued by the appellee Drainage District, said decree having been rendered by Honorable Harry N. Sandler, one of the Judges of the Thirteenth Judicial Circuit of the State of Florida, on May 13, 1943.
The cause has been submitted upon a transcript of the record of the proceedings in the court below and the briefs and oral arguments of counsel for the respective parties; upon due consideration of which the Court has reached the conclusion that there is no error in said decree.
It is therefore ordered and adjudged that the decree appealed from be and the same is hereby
Affirmed.
BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concur.